Case: 10-60220 Document: 00511338957 Page: 1 Date Filed: 01/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2011
                                     No. 10-60220
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

YONGLIANG GE,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 618 500


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Yongliang Ge, a native and citizen of the People’s Republic of China, has
filed a petition for review of the Board of Immigration Appeals’s (BIA’s)
dismissal of his appeal of the immigration judge’s (IJ’s) denial of his application
for withholding of removal and relief under the Convention Against Torture
(CAT).
       Ge argues that the BIA and IJ erred in denying his request for
withholding of removal based on government persecution due to his political

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60220 Document: 00511338957 Page: 2 Date Filed: 01/04/2011

                                 No. 10-60220

views. He does not argue that he was entitled to withholding of removal based
on his religious beliefs or that he was entitled to relief under the CAT.
      Ge has not shown that any past persecution was on account of his political
views or that there was a clear probability that he would be persecuted on
account of his political views upon his return to China. See Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004). Accordingly, the evidence does not compel a
conclusion contrary to that of the BIA and IJ. See Zhu v. Gonzales, 493 F.3d
588, 594 (5th Cir. 2007).
      PETITION DENIED.




                                        2